DETAILED ACTION
	1.	This action is in response to the election filed on 10/10/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Species I directed to claims 1, 4-6, 9-12, and 16-20 in the reply filed on 10/10/22 is acknowledged.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, in claims 9 and 16-17 recite “a logic circuit, configured to receive the comparison signal, and to provide a first control signal to control the first capacitor control switch and the second capacitor control switch, and a second control signal to control the control switch” 
In claim 17 recites “a hysteresis comparator, configured to receive the input voltage, the lower limit and an upper limit”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner note: Applicant’s figure 3 shows the logic circuit 302 having an input of and an inverter for receiving the comparison signal Vc and provide the first control signal GA and an output of the inverter to provide a second control signals GB. 
 	It is impossible for an inverter circuit (logic circuit) to have an input for receiving a signal and at the same time provide a control signal. It appears that the comparator 301 output a signal Vc to the inverter receiving input and control the switches S1, S2 and the inverter provides a control signal GB to control the switch S3. Not the logic circuit 302 configured to provide the first and second control signals. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claim 17 is objected to because of the following informalities:  Claim 17 recites “the lower limit” should be replaced with “a lower limit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai et al. (US 20170294831).
Regarding claim 1: Dai et al. disclose an energy storage circuit (i.e. figures 2A-4D) configured to filter a rectified voltage (i.e. from 202) provided on an input bus (i.e. +), and to provide an input voltage (i.e. Vbus) on the input bus (i.e. bus to 204), the energy storage circuit comprising: 
a first capacitor (i.e. 2000); 
a first capacitor control switch (i.e. S1), coupled in series with the first capacitor (i.e. 2000) between the input bus (i.e. +) and the ground potential (i.e. ground); 
a second capacitor (i.e. 2002); and 
a second capacitor control switch (i.e. S3), coupled in series with the second capacitor (i.e. 2002) between the input bus (i.e. +) and the ground potential (i.e. ground); 
a control switch (i.e. S2), coupled between a connection node (i.e. node between 2000 and S1) of the first capacitor (i.e. 2000) and the first capacitor control switch (i.e. S1) and a connection node (i.e. node between 2002 and S3) of the second capacitor (i.e. 2002) and the second capacitor control switch (i.e. S3); wherein 
the control switch is turned off (i.e. S2 off) (i.e. see figure 4C), the first capacitor control switch (i.e. S1) and the second capacitor control switch (i.e. S2) are turned on, when the input voltage (i.e. Vbus) is lower than a lower limit (i.e. VTHL) to couple the second capacitor (i.e. 2002) in parallel with the first capacitor (i.e. 2000); and 
the control switch is turned on (i.e. S2) (i.e. See figure 4B), the first capacitor control switch (i.e. S1) and the second capacitor control switch (i.e. S2) are turned off, when the input voltage (i.e. Vbus) is higher than an upper limit (i.e. VTHL) to disconnect the second capacitor (i.e. 2002) from the first capacitor (i.e. 2000) (i.e. ¶ 33-36).
Regarding claim 6: Dai et al. disclose an energy storage circuit (i.e. figures 2A-4D) configured to filter a rectified voltage (i.e. from 202) provided on an input bus (i.e. +), and to provide an input voltage (i.e. Vbus) on the input bus, comprising: 
a first capacitor (i.e. 2000), coupled between the input bus (i.e. +) and a ground potential (i.e. ground); 
a first capacitor control switch (i.e. S1), coupled in series with the first capacitor (i.e. 2000) between the input bus (i.e. +) and the ground potential (i.e. ground); 
a second capacitor (i.e. 2002); 
a second capacitor control switch (i.e. S2), coupled in series with the second capacitor (i.e. 2002) between the input bus (i.e. +) and the ground potential (i.e. ground); and 
a control switch (i.e. S3), coupled between a connection node (i.e. node between 2000 and S1) of the first capacitor (i.e. 2000) and the first capacitor control switch (i.e. S1) and a connection node (i.e. node between 2002 and S3) of the second capacitor (i.e. 2002) and the second capacitor control switch (i.e. S2); 
wherein the control switch is turned off (i.e. S2) (i.e. see figure 4C), the first capacitor control switch (i.e. S1) and the second capacitor control switch (i.e. S3) are turned on when the input voltage (i.e. Vbus) is lower than a reference voltage (i.e. VTHL) to couple the second capacitor (i.e. 2002) in parallel with the first capacitor (i.e. 2000) (i.e. ¶ 33-36).
Regarding claim 12: Dai et al. disclose a power converter (i.e. figures 2A-4D), comprising: 
the first capacitor (i.e. 2000) is configured to filter a rectified voltage (i.e. from 202) to produce an input voltage (i.e. Vbus) on the input bus (i.e. +); 
a first capacitor control switch (i.e. S1), coupled in series with the first capacitor (i.e. 2000) between the input bus (i.e. +) and the ground potential (i.e. ground); 
a second capacitor (i.e. 2002); 
a second capacitor control switch (i.e. S3), coupled in series with the second capacitor (i.e. 2002) between the input bus (i.e. +) and the ground potential (i.e. ground), wherein 
the second capacitor (i.e. 2002) is coupled in parallel with the first capacitor (i.e. 2000) when the input voltage (i.e. Vbus) is lower than a lower limit (i.e. VTHL); 
a control switch (i.e. S3), coupled between a connection node (i.e. node between 2000 and S1) of the first capacitor (i.e. 2000) and the first capacitor control switch (i.e. S1) and a connection node (i.e. node between 2002 and S3) of the second capacitor (i.e. 2002) and the second capacitor control switch (i.e. S3) (i.e. ¶ 33-36); and  
a DC-DC power converter (i.e. 206), configured to convert the input voltage (i.e. Vbus) to a required voltage level (i.e. voltage to load).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4-5, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 20170294831) in view of Lind (US 20170317594).
Regarding claims 4, 10, and 18: Dai et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the second capacitor has a larger capacitance as compared with the first capacitor.
Lind discloses a bulk capacitor comprising the second capacitor has a larger capacitance as compared with the first capacitor (i.e. ¶ 34).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Dai et al.’s invention with the bulk capacitor as disclose by Lind to permit efficient use of the rectified AC voltage by the DC-DC converter.
Regarding claims 5, 11, and 19: Dai et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first capacitor has a higher voltage rating as compared with the second capacitor.
Lind discloses a bulk capacitor comprising the first capacitor has a higher voltage rating as compared with the second capacitor (i.e. ¶ 34).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Dai et al.’s invention with the bulk capacitor as disclose by Lind to permit efficient use of the rectified AC voltage by the DC-DC converter.
Regarding claim 20: Dai et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the DC-DC converter comprises a flyback converter.
Lind discloses the DC-DC converter comprises a flyback converter (i.e. 41).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Dai et al.’s invention with the converter as disclose by Lind to improve the overall efficiency of the AC to DC adapter

Allowable Subject Matter
10.	Claims 9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/          Primary Examiner, Art Unit 2838